PER CURIAM. Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493, this Court deferred ruling on a motion of the public defender to withdraw as counsel for the juvenile appellant. The appellant was provided with a copy of the public defender’s memorandum brief, and allowed a reasonable specified time within which to raise any points in support of his appeal. As the appellant has failed to respond, and-after full examination of the proceedings, we conclude that the appeal is wholly frivolous. We thus grant the public defender’s motion to withdraw, and the order adjudicating the appellant delinquent is hereby affirmed.